The caption having been corrected, the appeal is reinstated and the case considered on its merits.
There were no exceptions to the court's charge and no bills of exception are found in the record. Appellant contends that state's witness Raynie Cooper was an accomplice, and that the corroborative evidence is insufficient.
The testimony of Cooper was to the effect that he and J. Scott Hall went to appellant's residence and that Hall bought approximately thirty gallons of whiskey from appellant. It does not appear that Cooper was interested in the whiskey. He drank some of it and aided Hall in carrying it away from appellant's home. It appears that appellant's contention that Cooper was an accomplice is based upon the fact that the witness testified that he helped appellant and Hall place the whiskey in some kegs and jugs that Hall had procured. As we understand the record, Cooper merely aided Hall in taking possession of the whiskey and carrying it away. We are constrained to hold that the witness was not an accomplice as a matter of law. There was no request that the question as to whether he was an accomplice be submitted to the jury.
Believing the evidence sufficient to support the conviction, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.